UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-14273 CORE LABORATORIES N.V. (Exact name of registrant as specified in its charter) The Netherlands Not Applicable (State of other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) Herengracht 424 1msterdam The Netherlands Not Applicable (Address of principal executive offices) (Zip Code) (31-20) 420-3191 (Registrant's telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ýNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ý Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No ý The number of common shares of the registrant, par value EUR 0.02 per share, outstanding at July 22, 2010 was 44,675,908. CORE LABORATORIES N.V. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2010 INDEX Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) at June 30, 2010 and December 31, 2009 1 Consolidated Statements of Operations (Unaudited) for the Three Months Ended June 30, 2010 and 2009 2 Consolidated Statements of Operations (Unaudited) for the Six Months Ended June 30, 2010 and 2009 3 Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2010 and 2009 4 Notes to the Unaudited Consolidated Interim Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II - OTHER INFORMATION Item 1. Legal Proceedings 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 6. Exhibits 27 Signature 28 PART I - FINANCIAL INFORMATION Item 1. Financial Statements CORE LABORATORIES N.V. CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) June 30, December 31, ASSETS (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $3,571 and $3,202 at 2010 and 2009, respectively Inventories, net Prepaid expenses and other current assets TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, net INTANGIBLES, net GOODWILL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued payroll and related costs Taxes other than payroll and income Unearned revenues Income tax payable Short-term debt – Senior Exchangeable Notes - Other accrued expenses TOTAL CURRENT LIABILITIES LONG-TERM DEBT – SENIOR EXCHANGEABLE NOTES - DEFERRED COMPENSATION DEFERRED TAX LIABILITIES OTHER LONG-TERM LIABILITIES COMMITMENTS AND CONTINGENCIES - - EQUITY COMPONENT OF SHORT-TERM DEBT – SENIOR EXCHANGEABLE NOTES - EQUITY: Preference shares, EUR 0.02 par value; 6,000,000 shares authorized, none issued or outstanding - - Common shares, EUR 0.02 par value; 200,000,000 shares authorized, 51,039,912 issued and 44,675,908 outstanding at 2010 and 51,039,912 issued and 45,973,408 outstanding at 2009 Additional paid-in capital Retained earnings Accumulated other comprehensive (loss) ) ) Treasury shares (at cost), 6,364,004 at 2010 and 5,066,504 at 2009 ) ) Total Core Laboratories N.V. shareholders' equity Non-controlling interest TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. Return to Table of Contents 1 CORE LABORATORIES N.V. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended June 30, (Unaudited) REVENUES: Services $ $ Product sales OPERATING EXPENSES: Cost of services, exclusive of depreciation expense shown below Cost of product sales, exclusive of depreciation expense shown below General and administrative expenses Depreciation Amortization Other expense (income), net ) OPERATING INCOME Interest expense Income before income tax expense Income tax expense Net income Net income attributable to non-controlling interest Net income attributable to Core Laboratories N.V. $ $ EARNINGS PER SHARE INFORMATION: Basic earnings per share attributable to Core Laboratories N.V. $ 0.77 $ 0.65 Diluted earnings per share attributable to Core Laboratories N.V. $ $ Cash dividends per share $ $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. Return to Table of Contents 2 CORE LABORATORIES N.V. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Six Months Ended June 30, (Unaudited) REVENUES: Services $ $ Product sales OPERATING EXPENSES: Cost of services, exclusive of depreciation expense shown below Cost of product sales, exclusive of depreciation expense shown below General and administrative expenses Depreciation Amortization Other expense (income), net ) OPERATING INCOME Interest expense Income before income tax expense Income tax expense Net income Net income attributable to non-controlling interest Net income attributable to Core Laboratories N.V. $ $ EARNINGS PER SHARE INFORMATION: Basic earnings per share attributable to Core Laboratories N.V. $ 1.48 $ 1.28 Diluted earnings per share attributable to Core Laboratories N.V. $ $ Cash dividends per share $ $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. Return to Table of Contents 3 CORE LABORATORIES N.V. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Six Months Ended June 30, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Net provision for (recoveries of) doubtful accounts Provisions for inventory obsolescence Equity in earnings of affiliates ) ) Stock-based compensation Depreciation and amortization Non-cash interest expense Gain on sale of assets 8 ) Realization of pension obligation (Increase) decrease in value of life insurance policies ) Deferred income taxes ) ) Changes in assets and liabilities: Accounts receivable ) Inventories ) ) Prepaid expenses and other current assets Other assets ) ) Accounts payable ) Accrued expenses Other long-term liabilities ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Patents and other intangibles ) ) Acquisitions ) - Proceeds from sale of assets Premiums on life insurance ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Stock options exercised Excess tax benefits from stock-based compensation Non-controlling interest - dividends ) ) Dividends paid ) ) Repurchase of common shares ) ) Net cash used in financing activities ) ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ Non-cash investing and financing activities: Financed capital expenditures $ - $ The accompanying notes are an integral part of these consolidated financial statements. Return to Table of Contents 4 CORE LABORATORIES N.V. NOTES TO THE UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements include the accounts of Core Laboratories N.V. and its subsidiaries for which we have a controlling voting interest and/or a controlling financial interest. These financial statements have been prepared in accordance with United States ("U.S.") generally accepted accounting principles ("GAAP") for interim financial information using the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, these financial statements do not include all of the information and footnote disclosures required by U.S. GAAP and should be read in conjunction with the financial statements and the summary of significant accounting policies and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2009. Core Laboratories N.V. uses the equity method of accounting for investments in which it has less than a majority interest and over which it does not exercise control. Non-controlling interest has been recorded to reflect outside ownership attributable to consolidated subsidiaries that are less than 100% owned.In the opinion of management, all adjustments considered necessary for the periods presented have been included in these financial statements.Furthermore, the operating results presented for the three and six months ended June 30, 2010 may not necessarily be indicative of the results that may be expected for the year ended December 31, 2010. Core Laboratories N.V.'s balance sheet information for the year ended December 31, 2009 was derived from the 2009 audited consolidated financial statements but does not include all disclosures in accordance with U.S. GAAP. At our annual meeting on June 10, 2010, the shareholders approved an amendment to increase the authorized shares of our common stock from 100 million to 200 million and to increase the authorized shares of our preference stock from 3 million to 6 million.In addition, shareholders approved the two-for-one stock split authorized by the Supervisory Board and thereby reduced the par value of each share from EUR 0.04 to EUR 0.02. As a result of the stock split, shareholders of record on June 30, 2010 received an additional share of common stock for each common share held.The additional shares were distributed on July 8, 2010.All references in the consolidated financial statements and the accompanying notes to common shares, share prices, per share amounts and stock plans have been restated retroactively for the stock split. Certain reclassifications were made to prior period amounts in order to conform to the current period presentation.These reclassifications had no impact on the reported net income for the three month and six month periods ended June 30, 2010. References to "Core Lab", "we", "our" and similar phrases are used throughout this Quarterly Report on Form 10-Q and relate collectively to Core Laboratories N.V. and its consolidated subsidiaries. 2.INVENTORIES Inventories consist of the following (in thousands): June 30, December 31, (Unaudited) Finished goods $ $ Parts and materials Work in progress Total inventories, net $ $ We include freight costs incurred for shipping inventory to customers in the Cost of Sales line of the Consolidated Statements of Operations. 3. GOODWILL AND INTANGIBLES We account for intangible assets with indefinite lives, including goodwill, in accordance with the applicable accounting guidance, which requires us to evaluate these assets for impairment annually, or more frequently if an indication of impairment has occurred.Based upon our most recent evaluation, we did not identify a triggering event; therefore, we have determined that goodwill is not impaired.We amortize intangible assets with a defined term on a straight-line basis over their respective useful lives. Return to Table of Contents 5 In January 2010, we acquired fracture diagnostics assets for $9.0 million in cash. The acquisition was recorded in the Production Enhancement business segment and resulted in an increase of $5.6 million in goodwill and an increase of $3.2 million in intangible assets.The intangible assets will be amortized over a period of 36 to 60 months.The acquisition did not have a material impact to the Production Enhancement business segment or consolidated operating results for the six months ended June 30, 2010.The remaining composition of goodwill by business segment at June 30, 2010 was consistent with the amounts disclosed in our Annual Report on Form 10-K as of December 31, 2009. 4.DEBT AND CAPITAL LEASE OBLIGATIONS Debt is summarized in the following table (in thousands): June 30, December 31, (Unaudited) Senior exchangeable notes $ $ Discount on senior exchangeable notes ) ) Net senior exchangeable notes $ $ In 2006, Core Laboratories LP, a wholly owned subsidiary of Core Laboratories N.V., issued $300 million aggregate principal amount of Senior Exchangeable Notes (the "Notes") which are fully and unconditionally guaranteed by Core Laboratories N.V. and mature on October 31, 2011.The Notes bear interest at a rate of 0.25% per year paid on a semi-annual basis. With the additional amortization of the discount on the Notes, the effective interest rate is 7.48% for the six-month period ended June 30, 2010, which resulted in additional non-cash interest expense of $3.9 million and $3.6 million for the three months ended June 30, 2010 and 2009, respectively, and $7.7 million and $7.1 million for the six months ended June 30, 2010 and 2009, respectively.Each Note carries a $1,000 principal amount and is exchangeable into shares of Core Laboratories N.V. under certain circumstances at an exchange price of $46.21 per share, or 21.6434 shares per Note.Upon exchange, holders will receive cash for the principal amount plus any amount related to fractional shares, and any excess exchange value will be delivered in whole shares of Core Laboratories N.V. common shares.The carrying value of the equity component of the Notes is $84.4 million at June 30, 2010 and December 31, 2009. At June 30, 2010, the Notes were trading at 162.0% of their face value which would result in $148.0 million of value in excess of the principal. At December 31, 2009, the Notes were trading at 134% of their face value which would result in $81.1 million of value in excess of the principal.There were 238,658 Notes outstanding at June 30, 2010. Under the terms of the Notes, in the second quarter of 2010, the early exchange option for the holders of the Notes was enabled. As a result, the Notes can be exchanged during the third quarter of 2010 and will remain classified as a short-term liability at June 30, 2010.In addition, the equity component of the Notes was classified as temporary equity to reflect the amount that could result in cash settlement at June 30, 2010.In the first quarter of 2010, the early exchange option was enabled allowing the holders of the Notes to exchange them during the second quarter of 2010.We received six requests during the second quarter of 2010 to exchange 28 Notes, which we will settle during the third quarter. We maintain a revolving credit facility (the "Credit Facility") that allows for an aggregate borrowing capacity of $100.0 million. The Credit Facility provides an option to increase the commitment under the Credit Facility to $150.0 million, if certain conditions are met.The Credit Facility bears interest at variable rates from LIBOR plus 0.5% to a maximum of LIBOR plus 1.125%.Any outstanding balance under the Credit Facility is due in December 2010 when the Credit Facility matures.Interest payment terms are variable depending upon the specific type of borrowing under this facility. Our available borrowing capacity under the Credit Facility was reduced by outstanding letters of credit and performance guarantees and bonds arranged totaling $12.6 million at June 30, 2010 relating to certain projects in progress.Our available borrowing capacity under the Credit Facility at June 30, 2010 was $87.4 million. As of June 30, 2010, we had $14.9 million of outstanding letters of credit and performance guarantees and bonds in addition to those under the Credit Facility. 5.PENSIONS AND OTHER POSTRETIREMENT BENEFITS We provide a noncontributory defined benefit pension plan covering substantially all of our Dutch employees (the "Dutch Plan") who were hired prior to 2007 based on years of service and final pay or career average pay, depending on when the employee began participating. Employees are immediately vested in the benefits earned. We fund the future obligations of the Dutch Plan by purchasing investment contracts from a large multi-national insurance company. The investment contracts are Return to Table of Contents 6 purchased annually and expire after five years at which time they are replaced with new contracts that are adjusted to include changes in the benefit obligation for the current year and redemption of the expired contracts. We determine the fair value of these plan assets with the assistance of an actuary using observable inputs (Level 2). We make annual premium payments to the insurance company, based on each employee's age and current salary. The following table summarizes the components of net periodic pension cost under this plan for the three and six months ended June 30, 2010 and 2009 (in thousands): Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (Unaudited) Service cost $ Interest cost Expected return on plan assets ) Amortization of transition asset ) Amortization of prior service cost 40 40 80 80 Amortization of net loss 95 61 Net periodic pension cost $ During the six months ended June 30, 2010, we contributed approximately $1.1 million, as determined by the insurance company, to fund the estimated 2010 premiums on investment contracts held by the plan. We have adopted a non-qualified deferred compensation plan that allows certain highly compensated employees to defer a portion of their salary, commission and bonus, as well as the amount of any reductions in their deferrals under the deferred compensation plan for employees in the United States (the "Deferred Compensation Plan"), due to certain limitations imposed by the U.S. Internal Revenue Code of 1986, as amended (the "Internal Revenue Code").The Deferred Compensation Plan also provides for employer contributions to be made on behalf of participants equal in amount to certain forfeitures of, and/or reductions in, employer contributions that participants could have received under the 401(k) Plan in the absence of certain limitations imposed by the Internal Revenue Code. Employer contributions to the Deferred Compensation Plan vest ratably over a period of five years. Contributions to the plan are invested in equity and other investment fund assets, and carried on the balance sheet at fair value.The benefits under these contracts are fully vested and payment of benefits generally commences as of the last day of the month following the termination of services except that the payment of benefits for select executives generally commences on the first working day following a six month waiting period following the date of termination. On a recurring basis, we use the market approach to value certain assets and liabilities at fair value at quoted prices in an active market (Level 1) and certain assets and liabilities using significant other observable inputs (Level 2). We do not have any assets or liabilities measured at fair value on a recurring basis using significant unobservable inputs (Level 3). Gains and losses related to the fair value changes in the deferred compensation assets and liabilities are recorded in General and Administrative Expenses in the Consolidated Statements of Operations.The following table summarizes the fair value balances (in thousands): (Unaudited) Fair Value Measurement at June 30, 2010 Total Level 1 Level 2 Level 3 Assets: Deferred compensation plan trust assets $ $
